Citation Nr: 1827870	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-24 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

3.  Entitlement to service connection for muscle and joint pain due to undiagnosed illness.


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel
INTRODUCTION

The Veteran served on active duty from September 1988 to February 1989 and from December 1990 to September 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2011 and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.   

The Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran cancelled her request for a hearing.

The right and left knee increased rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations (SWA) during the Persian Gulf War.

2.  The Veteran's muscle and joint complaints have been attributed to diagnosed illnesses.

3.  The Veteran's muscle and joint disabilities are not related to service.


CONCLUSION OF LAW

The criteria for service connection for a disability claimed as muscle and joint pain, to include as due to undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1117 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  The appellant has not alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Veteran's service treatment records (STRs), service personnel records, VA treatment records, and private treatment records have been associated with the record.  The Veteran has been provided VA medical examinations.  The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  

In sum, the Board is satisfied that the AOJ properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection Law and Regulations

Generally, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for a current disability based on a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 C.F.R. §§ 3.307 and 3.309(a).  Service connection for arthritis and carpal tunnel syndrome may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  As the most probative medical evidence indicates that the Veteran did not have carpal tunnel syndrome, or arthritis of the joints considered below, within a year of discharge from service, this presumption is not applicable to the Veteran's case.

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317 which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a); see Gutierrez v. Principi, 19 Vet. App. 1 (2004).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multisymptom illness.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2); 75 Fed. Reg. 61995-97 (Oct. 7, 2010) (adding diabetes and multiple sclerosis as examples of chronic multisymptom illnesses of partially understood etiology and pathophysiology).

38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  See 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (amending 38 C.F.R. § 3.317(c) to allow for presumptive service connection for nine infectious diseases.)  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them. 

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a).  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d).  The Persian Gulf War is defined as the period beginning August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  The Veteran's military records document that she served in Southwest Asia during the pertinent time period.  Therefore, the above-described provisions possibly apply to this case. 

III.  History and Analysis  

The Veteran was deployed to Southwest Asia from January 1991 to August 1991.  The Veteran was discharged from active service in September 1991.  She submitted her claim for muscle and joint pain as due to Gulf War Syndrome in May 2015.  

On VA Persian Gulf War examination in September 2015, the Veteran reported pain on motion of the back, shoulders, elbows, wrist, hips and knees.  Examination revealed no joint swelling, erythema or increased warmth.  There were no joint deformities.  There was no muscle tenderness and muscle strength was normal throughout, except for the right shoulder, which was 4/5.  The VA examiner opined that the Veteran's claimed disability pattern of muscle and joint pain was an undiagnosed illness.

At a November 2016 VA examination, the Veteran reported that her bilateral hip condition was of gradual onset since 2011.  X-rays of the hips were normal.  The diagnosis was bilateral hip strain.  The Veteran reported carpal tunnel syndrome since 1995.  She reported constant bilateral wrist pain.  The diagnoses were bilateral chronic wrist sprain and bilateral carpal tunnel syndrome.  The Veteran reported intermittent neck pain since 1995.  The diagnosis was cervical degenerative disc disease (DDD).  The Veteran reported constant pain in her lumbar spine and that it was of gradual onset since 1992.  The diagnosis was lumbar spine DDD.  The Veteran reported pain in the right elbow approximately every two months and pain in the left elbow once or twice a year.  The diagnosis was bilateral elbow strain.  The Veteran reported bilateral shoulder pain, with gradual onset since 1993.  The diagnoses were bilateral shoulder strain and left shoulder osteoarthritis.

The Board finds that the September 2015 VA medical opinion is of little probative value.  The September 2015 examination report is not thorough and it did not include x-rays of the Veteran's painful joints.  The Board finds that the November 2016 VA examination report is of great probative value.  The November 2016 VA examination report is much more detailed than the September 2015 VA examination report.  The November 2016 VA examiner reviewed x-rays of the Veteran's spine, wrists, elbows and hips.  The November 2016 VA examination report goes into great detail regarding the history of all of the Veteran's complaints, including when the pain in the joints first began, and including the Veteran's reported activities that aggravate the pain in each of her joints.   

The Board has considered whether any of the Veteran's claimed symptoms may be considered undiagnosed illnesses and thus be eligible for service connection under 38 C.F.R. § 3.317.  The Board finds that the greater weight of the evidence indicates that none of the Veteran's complaints are due to an undiagnosed illness.  As noted above, the most probative evidence is the November 2016 VA examination report.  The November 2016 VA examiner attributed the pain in each of the Veteran's joints to diagnosed illnesses.  Consequently, the Veteran is not entitled to service connection for a disability characterized as muscle and joint pain as due to undiagnosed illness.  See 38 C.F.R. § 3.317.
 
The Board has considered the Veteran's assertions that he has a muscle and joint pain disability of the wrists, elbows, shoulders, neck, back, and hips due to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue here, whether the Veteran has a current muscle and joint pain disability of the wrists, elbows, shoulders, neck, back, and hips that is a result of service, such falls outside the realm of common knowledge of a lay person as this is beyond the capability of a lay person to observe.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Veteran does not claim, and the evidence does not show, that the Veteran experienced any muscle and joint pain of the wrists, elbows, shoulders, neck, back, and hips during service or within a year of discharge from service.  At the November 2016 VA examination, the Veteran reported that each of these disabilities first began a number of years after discharge from service.  With regard to direct service connection, other than due to as an undiagnosed illness, there is no evidence relating the Veteran's current diagnosed disabilities of the wrists, elbows, shoulders, neck, back, or hips to the Veteran's active service.  The preponderance of the probative evidence weighs against the claim.  Consequently, service connection for a muscle and joint pain disability of the wrists, elbows, shoulders, neck, back, and hips is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for muscle and joint pain, including as due to undiagnosed illness, is denied.


REMAND

The Veteran has been afforded a number of VA examinations for his right knee and left knee disabilities, most recently in April 2014.  The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examinations did not comply with Correia and as such, remand is required so that the Veteran may be afforded new VA examinations that contain adequate information pursuant to Correia.

The Board also notes that additional relevant medical records were received subsequent to the May 2014 statement of the case (SOC), in particular a September 2015 VA Persian Gulf War examination that describes the Veteran's knees.  On remand the AOJ will have an opportunity to consider this evidence and issue a supplemental statement of the case (SSOC).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated relevant VA treatment records and associate them with the Veteran's claims file.  

2.  Afford the Veteran an appropriate VA examination to determine the severity of his right knee and left knee disabilities. 

The claims file and this remand must be made available to the examiner for review.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If possible, the range of motion, in degrees, should be provided for each situation, active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Further, the examiner must obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the Veteran herself.  The examiner must also offer a flare opinion based on estimates derived from information procured from relevant sources, including the lay statements of Veteran.  The examiner's determination in this regard should, if feasible, must be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

3.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If any benefit sought remains denied, furnish to the Veteran and her representative a supplemental statement of the case that provides review off all evidence received since the May 2014 SSOC.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


